Held by
WILLSON, District Judge,
that before the warrant of removal can be granted some proof must be offered showing that the defendant committed the crime charged; or in lieu thereof, the information or affidavit on which the warrant issued, or copies of the same certified by the magistrate issuing the warrant or a copy of the indictment with a certificate of the clerk of the court in which the indictment was found, of its genuineness, and that the same is still pending must be produced. As the proof offered does not meet either of these requirements the defendant is discharged.